                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE


 WESLEY AARON BROWN,                                   )
                                                       )
        Plaintiff,                                     )
                                                       )       CASE NO. 3:21-cv-107
 v.                                                    )
                                                       )       JURY DEMANDED
 ROANE METALS GROUP, LLC,                              )
 ROANE TRANSPORTATION SERVICES,                        )
 LLC, and ROANE SPECIALIZED                            )       Chief Judge Travis R. McDonough
 SERVICES, LLC,                                        )       Magistrate Judge Debra C. Poplin
                                                       )
        Defendants.

                                AGREED PROTECTIVE ORDER

        Pursuant to Federal Rule of Civil Procedure 26(c), and for good cause shown, it is hereby

 ORDERED that the confidential and proprietary nature of all documents, testimony, answers to

 interrogatories and all other information in whatever form produced or given by any person

 pursuant to pretrial discovery in this action (“Discovery Materials”) shall be protected and

 governed as follows:

        1.     Any party or non-party required to produce documents in connection with these

 proceedings may designate Discovery Materials relating to financial information, medical

 information, employee information, and/or proprietary business information as confidential by

 either physically marking them as “confidential” or by separately producing and copying such

 information and notifying the discovery party in writing of their protected nature. The parties shall

 endeavor to redact any personal identifying information such as dates of birth or Social Security

 numbers. All such confidential information, including each and every portion thereof and any

 materials contained therein (“Confidential Discovery Materials”), shall be used for the purpose of

 these proceedings and shall not be disclosed by a non-party to any person except:




Case 3:21-cv-00106-TRM-DCP Document 26 Filed 09/10/21 Page 1 of 5 PageID #: 85
                 a.      Counsel of record for any party, including associated or general counsel,

 and the legal associates, student attorneys, paralegals, legal assistants or other support staff of such

 counsel assisting in the preparation of this action;

                 b.     Those directors, officers, and employees of the parties, and other parties,

 witnesses and potential witnesses, with whom counsel determines it is necessary to confer in the

 preparation of this action;

                 c.      Independent experts or consultants employed by counsel for the purpose of

 assisting counsel with this action;

                d.      Witnesses and court reporters at any deposition, pretrial hearing, trial or

 other proceedings held in connection with this action;

                 e.      Any court, including this Court, or appellate body which has cause to

 consider any of the issues raised in this action;

                f.       Any other person upon written consent from the party which produced or

 gave such Confidential Discovery Materials; and

                g.      Any other person or entity to whom this Court determines disclosure is

 appropriate.

         2.     Prior to disclosing Confidential Discovery Materials to any person listed in

 Paragraph 1a-g, the disclosing party shall notify the person receiving the Confidential Discovery

 Materials, about this Protective Order and provide him or her with a copy of the Protective Order.

 Any person receiving Confidential Discovery Materials shall keep them separate and inaccessible

 and shall not reveal or discuss such materials to or with any person not entitled to disclosure as

 herein provided.



                                                     2


Case 3:21-cv-00106-TRM-DCP Document 26 Filed 09/10/21 Page 2 of 5 PageID #: 86
        3.       Any party wishing to file any Confidential Material under seal with the Court shall

 adhere to the requirements of Local Rule 26.2 and the Court’s order regarding sealing confidential

 information entered in this case at Docket No. 9.

        4.       If any party objects to another party’s designation of Discovery Materials as

 confidential, it shall give counsel for the party making such designation written notice of such

 objection, setting further the reasons supporting the objections. Counsel for the party making the

 designation shall then respond in writing to the objection within fourteen (14) business days of its

 receipt. If, after receiving the response, the party making the designation refuses to withdraw the

 designation, the party objecting to the designation may, upon reasonable notice, apply to the Court

 for a ruling on whether the Discovery Materials should be treated as confidential. Unless and until

 the Court enters an order changing the designation of said Discovery Materials, however, said

 Discovery Materials shall be treated as Confidential Discovery Materials as provided herein.

        5.       Counsel for the parties shall confer prior to the trial or hearing of this action in an

 effort to agree upon a procedure to ensure the continuing confidentiality of Confidential Discovery

 Materials. In the event an agreement is not reached, however, the issue may be submitted to the

 Court by motion, upon notice to counsel for the parties.

        6.       Upon termination of this action, including any appeals, and upon written request,

 all copies of the Confidential Discovery Materials and all extracts, analyses, summaries or notes

 derived therefrom shall either be returned to counsel for the opposing parties or shall be forever

 preserved as confidential by the party in possession of same with written confirmation that steps

 will be taken to preserve the Confidential Discovery Materials in accordance with the terms of this

 Order forever.



                                                     3


Case 3:21-cv-00106-TRM-DCP Document 26 Filed 09/10/21 Page 3 of 5 PageID #: 87
        7.      Nothing herein shall affect or restrict the rights of any party with respect to its own

 documents.

        8.      Persons having knowledge of Confidential Discovery Materials by virtue of their

 participation in the conduct of this litigation shall use the Confidential Discovery Materials for that

 purpose only, and shall not disclose Confidential Discovery Materials to any person or persons not

 involved in the conduct of the litigation.

        9.      By agreeing to this Agreed Protective Order, the parties shall not be deemed to have

 waived any objection available to them in response to any discovery, or to the admissibility of

 evidence.

        10.     This Agreed Protective Order is without prejudice to this right of any party to seek

 its modification or amendment by further order of this Court.

        11.     Nothing in this Agreed Protective Order shall be construed to grant either party to

 this action the right to file any document or thing under seal without the approval of this Court.

 Such approval shall be obtained through a good cause hearing before the Court.

         ,7,66225'(5('




                                                       (17(5


                                                       _____
                                                          ______
                                                              _______
                                                                   ____
                                                                      _______
                                                                           ____
                                                                              _ ___________
                                                                                         _______
                                                       ____________________________________
                                                       'HHEU
                                                          EUD
                                                             D &
                                                               & 3RSSOLLQ
                                                       'HEUD&3RSOLQ
                                                       8QLWHG6WDWHV0DJLVWUDWH-XGJH




                                                   4


Case 3:21-cv-00106-TRM-DCP Document 26 Filed 09/10/21 Page 4 of 5 PageID #: 88
                                          APPROVED FOR ENTRY:


                                          s/ Christopher J. Barrett
                                          Kenneth A. Weber, BPR No. 015730
                                          Christopher J. Barrett, BPR No. 032978
                                          (admitted pro hac vice)
                                          BAKER, DONELSON, BEARMAN,
                                          CALDWELL & BERKOWITZ, P.C.
                                          1600 West End Avenue, Suite 2000
                                          Nashville, TN 37203
                                          Telephone: (615) 726-7369
                                          Facsimile: (615) 744-7369
                                          Email: kweber@bakerdonelson.com
                                          Email: cbarrett@bakerdonelson.com

                                          Attorneys for Defendants


                                          s/ Nathaniel D. Moore (w/ permission CJB)
                                          Beecher A. Bartlett, Jr. (BPR # 010198)
                                          Nathaniel D. Moore (BPR # 031520)
                                          Attorney for Plaintiff
                                          Kramer Rayson LLP
                                          P. O. Box 629
                                          Knoxville, Tennessee 37901
                                          Telephone: (865) 525-5134
                                          Email: bbartlett@kramer-rayson.com
                                          Email: nmoore@kramer-rayson.com

                                          Attorneys for Plaintiff




                                      5


Case 3:21-cv-00106-TRM-DCP Document 26 Filed 09/10/21 Page 5 of 5 PageID #: 89
